DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 and 10/07/2021 is being considered by the examiner.

Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  
In claim 2, line 3, where it says “quantity of memory access deltas,” should be --quantity of memory access deltas.--.  
In claim 14, lines 3-4, where it says “quantity of memory access deltas,” should be --quantity of memory access deltas.--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-11, 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the local pattern buffer" in lines 2-3. 
Claim 4 recites the limitation "the local pattern buffer" in line 4.  
Claim 5 recites the limitation "the local pattern buffer" in line 7. 
Claim 6 recites the limitation "the local pattern buffer" in line 2. 
Claim 8 recites the limitation "the local pattern buffer" in line 11. 
Claim 9 recites the limitation "the local pattern buffer" in line 3. 
Claim 11 recites the limitation "the index" in line 3. 
Claim 11 recites the limitation "the highest accumulated weight" in line 3. 
Claim 18 recites the limitation "the values selected" in lines 2-3.
Claim 22 recites the limitation "the prefetch logic" in line 5.
 There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 13-14, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al. (US 2019/0138451).
With respect to claim 1, Alam et al. teaches recording a first set of consecutive memory access deltas, wherein each of the consecutive memory access deltas represents a difference between two memory addresses accessed by an application (see paragraphs 24, 45 and 51-52; “delta pattern,” may be used to refer to a sequence (e.g., a delta pattern sequence) of differences between consecutive cache accesses within a page… a delta history corresponding to the delta pattern may be extracted from history table (i.e., prediction table records access deltas)); 
updating values in a prefetch training table based on the first set of memory access deltas (see paragraph 53; new delta count is calculated, via the prediction tables 677, based on the prediction entry read at 621. After a page has been touched, the prediction may occur on the second, third, etc. touch of the page. The prediction entry is then updated to include the new delta count); and 
predicting one or more memory addresses for prefetching responsive to a second set of consecutive memory access deltas and based on values in the prefetch training table (see paragraphs 45 and 54; If there is a new demand and/or request at 633, the prediction tables 677 read the prediction entry for the new (e.g., updated) delta history corresponding to that request at 635. Any delta prediction that passes the confidence threshold is considered a potential valid prediction such that it is identified as a prefetch candidate (e.g., a prefetched data line) at 637. The prefetch candidates are filtered by the filter at 639. One or more filtered prefetch candidates are then received in, pushed/provided to, or accessed by the output queue).

With respect to claim 2, Alam et al. teaches wherein the updating values in a prefetch training table is performed in response to determining that the first set of memory access deltas includes a predetermined quantity of memory access deltas (see paragraphs 36-37 and 53; new delta count is calculated, via the prediction tables 677, based on the prediction entry read at 621. After a page has been touched, the prediction may occur on the second, third, etc. touch of the page. The prediction entry is then updated to include the new delta count).

With respect to claim 5, Alam et al. teaches calculating each of the first set of memory access deltas based on memory addresses located in a first memory page (see paragraphs 24 and 44-45; delta pattern includes at least one sequence of differences between a first cache access and a second cache access within a current page (i.e., first or second memory page). In this regard, the delta pattern is the difference between two cache line accesses (Curr_line-Prev_line)); 
calculating each of a second set of memory access deltas based on memory addresses located in a second memory page (see paragraphs 24 and 44-45; delta pattern includes at least one sequence of differences between a first cache access and a second cache access within a current page (i.e., first or second memory page). In this regard, the delta pattern is the difference between two cache line accesses (Curr_line-Prev_line)); and 
storing the first set of memory access deltas and the second set of memory access deltas in different entries of the local pattern buffer (see paragraphs 44-45 and 52; delta history is read via the page history table 666. The delta history may be accessed by or provided to the prediction tables 677 for the reading of the prediction entry).

With respect to claim 7, Alam et al. teaches wherein: the values selected from the prefetch training table comprise one or more of the first set of consecutive memory access deltas (see paragraphs 24 and 44-45; “delta pattern,” may be used to refer to a sequence (e.g., a delta pattern sequence) of differences between consecutive cache accesses within a page… a delta history corresponding to the delta pattern may be extracted from history table (i.e., prediction table records access deltas))); and the method further comprises 
predicting one or more prefetch addresses based on the selected values and a memory address of a most recent memory access by the application (see paragraphs 45 and 54; If there is a new demand and/or request at 633, the prediction tables 677 read the prediction entry for the new (e.g., updated) delta history corresponding to that request at 635. Any delta prediction that passes the confidence threshold is considered a potential valid prediction such that it is identified as a prefetch candidate (e.g., a prefetched data line) at 637. The prefetch candidates are filtered by the filter at 639. One or more filtered prefetch candidates are then received in, pushed/provided to, or accessed by the output queue).

With respect to claim 13, Alam et al. teaches a local pattern buffer configured to store a first set of consecutive memory access deltas, wherein each of the consecutive memory access deltas represents a difference between two memory addresses in the main memory accessed by an application (see paragraphs 24, 45 and 51-52; “delta pattern,” may be used to refer to a sequence (e.g., a delta pattern sequence) of differences between consecutive cache accesses within a page… a delta history corresponding to the delta pattern may be extracted from history table (i.e., prediction table records access deltas)); 
a memory adapted to store prefetch training data in prefetch training table (see paragraphs 32 and 34-35; cache 105 including prediction tables); and
a prefetch logic coupled with the local pattern buffer and the prefetch training table (see Fig. 1 and paragraph 30; prefetcher) and configured to, 
update values in a prefetch training table based on the first set of memory access deltas (see paragraph 53; new delta count is calculated, via the prediction tables 677, based on the prediction entry read at 621. After a page has been touched, the prediction may occur on the second, third, etc. touch of the page. The prediction entry is then updated to include the new delta count); and 
predict data from one or more prefetch memory addresses of the main memory to the cache memory responsive to a second set of consecutive memory access deltas received in the local pattern buffer and based on values in the prefetch training table (see paragraphs 45 and 54; If there is a new demand and/or request at 633, the prediction tables 677 read the prediction entry for the new (e.g., updated) delta history corresponding to that request at 635. Any delta prediction that passes the confidence threshold is considered a potential valid prediction such that it is identified as a prefetch candidate (e.g., a prefetched data line) at 637. The prefetch candidates are filtered by the filter at 639. One or more filtered prefetch candidates are then received in, pushed/provided to, or accessed by the output queue).

With respect to claim 14, Alam et al. teaches wherein the prefetch logic is configured to update the values in a prefetch training table is performed in response to determining that the first set of memory access deltas includes a predetermined quantity of memory access deltas (see paragraphs 36-37 and 53; new delta count is calculated, via the prediction tables 677, based on the prediction entry read at 621. After a page has been touched, the prediction may occur on the second, third, etc. touch of the page. The prediction entry is then updated to include the new delta count).

With respect to claim 18, Alam et al. teaches wherein: the values selected from the prefetch training table comprise one or more of the first set of consecutive memory access deltas (see paragraphs 24 and 44-45; “delta pattern,” may be used to refer to a sequence (e.g., a delta pattern sequence) of differences between consecutive cache accesses within a page… a delta history corresponding to the delta pattern may be extracted from history table (i.e., prediction table records access deltas))); and 
the prefetch logic is further configured to predict one or more prefetch addresses based on the selected values and a memory address of a most recent memory access by the application (see paragraphs 45 and 54; If there is a new demand and/or request at 633, the prediction tables 677 read the prediction entry for the new (e.g., updated) delta history corresponding to that request at 635. Any delta prediction that passes the confidence threshold is considered a potential valid prediction such that it is identified as a prefetch candidate (e.g., a prefetched data line) at 637. The prefetch candidates are filtered by the filter at 639. One or more filtered prefetch candidates are then received in, pushed/provided to, or accessed by the output queue).

With respect to claim 21, Alam et al. teaches a main memory (see Fig. 1 and paragraphs 30 and 32; memory 175); 
a cache memory (see Fig. 1 and paragraphs 29-30; caches 15 and 105); and 
a prefetcher coupled with the main memory and the cache memory (see Fig. 1 and paragraph 30; prefetcher), 
wherein the prefetcher is configured to: in a local pattern buffer, recording a first set of consecutive memory access deltas, wherein each of the consecutive memory access deltas represents a difference between two memory addresses in the main memory accessed by an application (see paragraphs 24, 45 and 51-52; “delta pattern,” may be used to refer to a sequence (e.g., a delta pattern sequence) of differences between consecutive cache accesses within a page… a delta history corresponding to the delta pattern may be extracted from history table (i.e., prediction table records access deltas)); 
updating values in a prefetch training table based on the first set of memory access deltas (see paragraph 53; new delta count is calculated, via the prediction tables 677, based on the prediction entry read at 621. After a page has been touched, the prediction may occur on the second, third, etc. touch of the page. The prediction entry is then updated to include the new delta count); and 
prefetching data from one or more prefetch memory addresses of the main memory to the cache memory responsive to a second set of consecutive memory access deltas received in the local pattern buffer and based on values in the prefetch training table (see paragraphs 45 and 54; If there is a new demand and/or request at 633, the prediction tables 677 read the prediction entry for the new (e.g., updated) delta history corresponding to that request at 635. Any delta prediction that passes the confidence threshold is considered a potential valid prediction such that it is identified as a prefetch candidate (e.g., a prefetched data line) at 637. The prefetch candidates are filtered by the filter at 639. One or more filtered prefetch candidates are then received in, pushed/provided to, or accessed by the output queue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 8, 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (US 2019/0138451) in view of the document “Perceptron-Based Prefetch Filtering” (hereinafter referred as Bhatia et al.).
With respect to claim 3, Alam et al. does not teach in a correlation table, associating a program counter with a first subset of the consecutive deltas in response to determining that a first entry of the local pattern buffer contains at least m + (n - m) x i memory access deltas, wherein m < n, and i is an integer greater than or equal to 0.
However, Bhatia et al. teaches a correlation table, associating a program counter with a first subset of the consecutive deltas (see Table 2 page 8, right column, 5.6, lines 3-4; table). Bathia also teaches program counter XOR depth that resolves a PC into a different value for each lookahead depth of prefetch speculation, giving a more accurate correlation in lookahead cases (see page 6, left column, lines 26-51).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Alam et al. to include the above mentioned to improve the prefetching of data (see Bhatia, page 3, right column, 3 PPF DESIGN, lines 1-9).

With respect to claim 8, Alam et al. does not teach wherein the prefetch training table comprises a correlation weight table; the values from the prefetch training table represent weights in the correlation weight table; and the updating the values in the prefetch training table further comprises, for each memory access delta in a subset of memory access deltas from the first set of memory access deltas: in the correlation weight table, incrementing one of the weights associated with: the memory access delta, a most recent memory access delta recorded in the local pattern buffer after the subset, and a sequence distance of the memory access delta from the most recent memory access delta.
However, Bhatia et al. teaches wherein the prefetch training table comprises a correlation weight table (see Figs. 4 and 5; page 4, left column, 3.1, lines 2-4; perceptron filter is organized as a set of tables, where each entry in the tables holds a weight); the values from the prefetch training table represent weights in the correlation weight table (see Fig. 4, page 4, left column, 3.1, lines 2-4; perceptron filter is organized as a set of tables, where each entry in the tables holds a weight); and the updating the values in the prefetch training table further comprises, for each memory access delta in a subset of memory access deltas from the first set of memory access deltas: in the correlation weight table, incrementing one of the weights associated with: the memory access delta (see page 5, left column, Training, lines 1-7; If the address is in the prefetch table and marked as valid, this hints the previous prediction was correct and this is a useful prefetch. We compute the sum of the corresponding weights. If the sum falls below a specific threshold, training occurs and the corresponding weights are adjusted accordingly).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Alam et al. to include the above mentioned to improve the prefetching of data (see Bhatia, page 3, right column, 3 PPF DESIGN, lines 1-9).

With respect to claim 11, Alam et al. does not teach wherein wherein: the prefetch training table comprises a correlation weight table; the index of the highest accumulated weight value represents a predicted future memory access delta; and predicting one or more additional memory addresses for prefetching by performing a lookup in the correlation weight table based on the predicted future memory access delta and a most recent memory access delta.
However, Bhatia et al. teaches wherein the prefetch training table comprises a correlation weight table (see Figs. 4 and 5; page 4, left column, 3.1, lines 2-4; perceptron filter is organized as a set of tables, where each entry in the tables holds a weight)…Once the underlying prefetcher is triggered, the suggested prefetch candidates are fed to the perceptron filter to determine the usefulness of these prefetches. The filter ultimately decides whether to issue the prefetch suggestions of the underlying prefetcher. As shown in step 1 of Figure 5(a), to make the decision, each feature corresponding to a suggested prefetch is used to index a table and all the corresponding weights are summed. The sum denotes the confidence value for the suggested prefetch, and prefetches whose sum exceeds a threshold value are placed into the L2 cache. The higher confidence value hints the prefetch would be useful and should be prioritized (see pages 4 and 5, Inferencing, lines 6-17).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Alam et al. to include the above mentioned to improve the prefetching of data (see Bhatia, page 3, right column, 3 PPF DESIGN, lines 1-9).

With respect to claim 12, Alam et al. does not teach wherein: the prefetch training table comprises a correlation weight table; and the method further comprises, in response to detecting eviction of unused prefetched data from a cache, decrementing in the correlation weight table each of a set of weights associated with the evicted prefetched data.
However, Bhatia et al. teaches a weight table (see Figs. 4 and 5; page 4, left column, 3.1, lines 2-4; perceptron filter is organized as a set of tables, where each entry in the tables holds a weight)… On a cache block eviction, we look up the corresponding address in the prefetch table. If there is a valid entry with this address, the filter made a misprediction. The block was allocated in the L2 with a prefetch request that the filter should have categorized as a useless prefetch. Thus, the corresponding features of the prefetch request are used to re-index the tables of weights, and those weights are adjusted accordingly (see page 5, left column, Training, lines 11-17).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Alam et al. to include the above mentioned to improve the prefetching of data (see Bhatia, page 3, right column, 3 PPF DESIGN, lines 1-9).

With respect to claim 19, Alam et al. does not teach wherein the prefetch training table comprises a correlation weight table; the values from the prefetch training table represent weights in the correlation weight table; and the prefetch logic is configured to update the values in the prefetch training table further comprises, for each memory access delta in a subset of memory access deltas from the first set of memory access deltas: in the correlation weight table, incrementing one of the weights associated with: the memory access delta, a most recent memory access delta recorded in the local pattern buffer after the subset, and a sequence distance of the memory access delta from the most recent memory access delta.
However, Bhatia et al. teaches wherein the prefetch training table comprises a correlation weight table (see Figs. 4 and 5; page 4, left column, 3.1, lines 2-4; perceptron filter is organized as a set of tables, where each entry in the tables holds a weight); the values from the prefetch training table represent weights in the correlation weight table (see Fig. 4, page 4, left column, 3.1, lines 2-4; perceptron filter is organized as a set of tables, where each entry in the tables holds a weight); and the updating the values in the prefetch training table further comprises, for each memory access delta in a subset of memory access deltas from the first set of memory access deltas: in the correlation weight table, incrementing one of the weights associated with: the memory access delta (see page 5, left column, Training, lines 1-7; If the address is in the prefetch table and marked as valid, this hints the previous prediction was correct and this is a useful prefetch. We compute the sum of the corresponding weights. If the sum falls below a specific threshold, training occurs and the corresponding weights are adjusted accordingly).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Alam et al. to include the above mentioned to improve the prefetching of data (see Bhatia, page 3, right column, 3 PPF DESIGN, lines 1-9).

Allowable Subject Matter
Claims 4, 6, 9-10 and 22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if 35 U.S.C. 112(b) rejection is overcome.

Claims 15-17, 20 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bent et al. (US 2020/0125493). Bent et al. teaches pattern-aware prefetching using parallel log-structured file system.
Keltcher et al. (US 2007/0288697). Keltcher et al. teaches an apparatus and method prefetching data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139